Case 7:21-mj-00012 Document1 Filed on 01/04/21 in TXSD Page 1 of 1

United States District Court:
Southern District Of Taxas

 

 

 

 

 

> FILED
AO 91 (Rev #101) Csiminal Comptan JAN 04 2024
United States District Court _ Pavid J Bradley, Clerk
SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION
UNITED STATES OF AMERICA
v. CRIMINAL COMPLAINT

Mique! Ange! Vazquez-Arano
, Case Number: -M-21- 0012 -M

_ WE YOB: 1981
Mexico
(Name and Adiress of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and belief. On or about January 3, 2021 in Hidalgo County, in
the Southern District of = - Texas.
(Track Statutory Language of Offense)

being then and there an alien who bad previously been deported from the United States to Mexico in pursuance of law, and thereafter
_ was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

 

. in violation of Title , __8 ___ United States Cede, Section(s) 1326 (Felony)
I further state that [ am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

Miguel Angel Vanquez-Arano was encountered by Border Patrol Agents near Mission, Texas on January 3, 2021. The investigating |
agent established that the defendant was an undocumented alien and requested record checks.. The defendant claims to have- ‘legally
entered the United States on January 3, 2021, near Hidalgo, Texas. Record checks revealed the defendant was formally
Deported/Excluded from the United States on August 29, 2019, through Brownsville, Texas. Prior to Deportation/Exclusion the
defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security.

Continued on the attached sheet and made a part of this complaint: [| Yes [x| No

- Complaint authorized by AUSA Frances Blake Land
Submitted by reliable electronic means, swom to and attested

telephonically per Fed..R. Cr.P.4.1,and probable cause found on: Si Cynthia J. Garcia

; Signature of Complainsnt
te . e .
January 4, 2021 C© Z2IF LK Cynthia J,Garcia’) __ Border Patral Agent

J. Scott Hacker _U.S. Magistrate Judge Stim _————

Name and Title of Judicial Officer of Judiciat Officer
